DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 10, 11, 13, 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 4-8 of U.S. Patent No. 11,352,870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 17/731,757
1.  A method of controlling a drilling operation in a mine by a drill rig with a drill bit, the method including:  sensing, by a sensor pack located on said 
drill rig, data related to the drilling operation;  processing the sensed data using a processor to estimate at least one geological property of interest of a zone in which the drill rig is active;  and based on the processed data and at least one geological property of interest, using a decision engine to determine 
automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation, 
wherein the decision engine is configured as part of the processor, and further wherein said decision engine makes said determination based on changing at least one of two drilling related parameters. 
8.  The method of claim 1, wherein the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig, the method 
includes factoring in time taken to change the drill bit in determining whether or not such an action optimises the drilling operation. 

2.  The method of claim 1, wherein said sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
3.  The method of claim 1, comprising the further step of: providing the sensed data, via a communications link, to said processor for processing the sensed data to estimate the at least one geological property of interest, the at least one geological property of interest including boundaries between strata in a 
substrate being drilled by said drill rig and metrics related to hardness of the substrate. 
4.  The method of claim 1, comprising the further step of: optimising the drilling operation in respect of at least one specified criterion. 
5.  The method of claim 4, comprising the further step of: selecting the at least one specified criterion from the group consisting of: maximising rate of penetration of the drill bit or minimising time taken to drill a hole, maximising bit life, maximising the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
6.  The method of claim 1, comprising the further step of: optimising the drilling operation by modifying operation of the drill rig directly based on one of said two drilling related parameters. 
10.  A system for controlling a drilling operation in a mine by a drill rig with a drill bit, the system including: a sensor pack located on said drill rig for sensing data relating to said drilling operation;  a receiver for 
receiving said sensed data;  and a processor in communication with the receiver, the processor processing the sensed data to estimate at least one 
geological property of interest of a zone in which the drill rig is active; wherein the processor is configured to operate as a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation based on the at least one geological property of interest; and wherein the decision engine makes said determination based on changing at least one of two drilling related parameters. 




11.  The system of claim 10, wherein the sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
13.  The system of claim 10, wherein the at least one geological property of interest includes boundaries between strata in a substrate being drilled by said drill rig and metrics related to hardness of the substrate. 
14.  The system of claim 10, wherein the processor, operating as the decision engine, is configured to optimise the drilling operation for at least one specified criterion. 
15.  The system of claim 10, wherein the at least one specified criterion is selected from the group consisting of: maximising rate of penetration of the 
drill bit or minimising time taken to drill a hole, maximising bit life, maximising the rate of drilling the zone by changing an order in which holes of 
a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
 
US Patent No. 11,352,870
1. A method of controlling a drilling operation by a drill rig with a drill bit, the method including: sensing, by a sensor pack located on said drill rig, data related to the drilling operation; processing the sensed data using a processor to estimate at least one geological property of interest of a zone in which the drill rig is active; and based on the processed data and at least one geological property of interest, using a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation, wherein the decision engine is configured as part of the processor and said decision engine makes said determination based on changing at least one of two drilling related parameters, and wherein the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig, and the method includes factoring in time taken to change the drill bit in determining whether or not such an action optimizes the drilling operation.

2. The method of claim 1, further comprising: changing the drill bit in dependence on a mode of drilling of the drill rig selected to optimize the drilling operation.
4. The method of claim 1, wherein said sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing.
5. The method of claim 1, further comprising: providing the sensed data, via a communications link, to said processor for processing the sensed data to estimate the at least one geological property of interest, the at least one geological property of interest including boundaries between strata in a substrate being drilled by said drill rig and metrics related to the hardness of the substrate.
6. The method of claim 1, further comprising: optimising the drilling operation in respect of at least one specified criterion.
7. The method of claim 6, further comprising: selecting the at least one specified criterion from the group consisting of: maximizing rate of penetration of the drill bit or minimizing time taken to drill a hole, maximizing bit life, maximizing the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing.
8. The method of claim 1, further comprising: optimizing the drilling operation by modifying operation of the drill rig directly based on one of said two drilling related parameters.
1. A method of controlling a drilling operation by a drill rig with a drill bit, the method including: sensing, by a sensor pack located on said drill rig, data related to the drilling operation; processing the sensed data using a processor to estimate at least one geological property of interest of a zone in which the drill rig is active; and based on the processed data and at least one geological property of interest, using a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation, wherein the decision engine is configured as part of the processor and said decision engine makes said determination based on changing at least one of two drilling related parameters, and wherein the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig, and the method includes factoring in time taken to change the drill bit in determining whether or not such an action optimizes the drilling operation.

4. The method of claim 1, wherein said sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing.
5. The method of claim 1, further comprising: providing the sensed data, via a communications link, to said processor for processing the sensed data to estimate the at least one geological property of interest, the at least one geological property of interest including boundaries between strata in a substrate being drilled by said drill rig and metrics related to the hardness of the substrate.
6. The method of claim 1, further comprising: optimising the drilling operation in respect of at least one specified criterion.
7. The method of claim 6, further comprising: selecting the at least one specified criterion from the group consisting of: maximizing rate of penetration of the drill bit or minimizing time taken to drill a hole, maximizing bit life, maximizing the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing.



Claims 1-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,125,597.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 17/731,757
1.  A method of controlling a drilling operation in a mine by a drill rig with a drill bit, the method including:-- sensing, by a sensor pack located on said 
drill rig, data related to the drilling operation;  processing the sensed data using a processor to estimate at least one geological property of interest of a zone in which the drill rig is active;  and based on the processed data and at least one geological property of interest, using a decision engine to determine 
automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation, 
wherein the decision engine is configured as part of the processor, and further wherein said decision engine makes said determination based on changing at least one of two drilling related parameters. 
2.  The method of claim 1, wherein said sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
3.  The method of claim 1, comprising the further step of: providing the sensed data, via a communications link, to said processor for processing the sensed data to estimate the at least one geological property of interest, the at least one geological property of interest including boundaries between strata in a 
substrate being drilled by said drill rig and metrics related to hardness of the substrate. 
4.  The method of claim 1, comprising the further step of: optimising the drilling operation in respect of at least one specified criterion. 
5.  The method of claim 4, comprising the further step of: selecting the at least one specified criterion from the group consisting of: maximising rate of penetration of the drill bit or minimising time taken to drill a hole, maximising bit life, maximising the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
6.  The method of claim 1, comprising the further step of: optimising the drilling operation by modifying
operation of the drill rig directly based on one of said two drilling related parameters. 
7.  The method of claim 1, comprising the further step of: optimising the drilling operation by updating a model of the drilling operation based on the data sensed; and controlling the drill rig using the updated model. 
8.  The method of claim 1, wherein the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig, the method 
includes factoring in time taken to change the drill bit in determining whether or not such an action optimises the drilling operation. 
9.  The method of claim 8, comprising the further step of: changing the drill bit in dependence on a mode of drilling of the drill rig selected to optimise the drilling operation. 
10.  A system for controlling a drilling operation in a mine by a drill rig with a drill bit, the system including:-- a sensor pack located on said drill rig for sensing data relating to said drilling operation;  a receiver for 
receiving said sensed data;  and a processor in communication with the receiver, the processor processing the sensed data to estimate at least one 
geological property of interest of a zone in which the drill rig is active; wherein the processor is configured to operate as a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation based on the at least one geological property of interest; and wherein the decision engine makes said determination based on changing at least one of two drilling related parameters. 
11.  The system of claim 10, wherein the sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
12.  The system of claim 10, further comprising: a communications link for providing the sensed data from the receiver to the processor. 
13.  The system of claim 10, wherein the at least one geological property of interest includes boundaries between strata in a substrate being drilled by said drill rig and metrics related to hardness of the substrate. 
14.  The system of claim 10, wherein the processor, operating as the decision engine, is configured to optimise the drilling operation for at least one specified criterion. 
15.  The system of claim 10, wherein the at least one specified criterion is selected from the group consisting of: maximising rate of penetration of the 
drill bit or minimising time taken to drill a hole, maximising bit life, maximising the rate of drilling the zone by changing an order in which holes of 
a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
 
16.  The system of claim 10, wherein the processor is configured, where the at least one drilling related parameter to be changed includes changing the drill 
bit of the drill rig, to factor in time taken to change the drill bit in determining whether or not such an action optimises the drilling operation. 
17.  Software that, when installed on a computer, causes the computer to perform the method of claim 1.
US Patent No. 10,125,597
1.  A method of controlling a drilling operation in a mine by a drill rig, the method including:-- sensing data related to the drilling operation;  processing the sensed data using a processor to estimate at least one 
geological property of interest of a zone in which the drill rig is active;  based on the at least one geological property of interest, using a processor automatically to optimize the drilling operation by changing at least one of (a) a drill bit of a drill string of the drill rig and (b) a drill model comprising an order in which holes are to be drilled by the drill rig during the drilling operation;  and using the processor, causing the drill rig to operate under the optimized drilling operation to maximize at least one metric of interest relating to the drilling operation. 
2.  The method of claim 1 which includes selecting the data sensed from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing.
3.  The method of claim 1 which includes providing the sensed data, via a communications link, to the processor for processing the sensed data to estimate the at least one geological property of interest, the at least one geological property of interest including boundaries and metrics related to 
substrate hardness. 

4.  The method of claim 1 which includes optimizing the drilling operation in respect of at least one specified criterion. 
5.  The method of claim 4 which includes selecting the at least one specified criterion from the group consisting of: maximizing rate of penetration of the drill bit or minimizing time taken to drill a hole, 
maximizing bit life, maximizing the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
6.  The method of claim 1 which includes optimizing the drilling operation by modifying the operation of the drill rig directly based on the data sensed. 


7.  The method of claim 1 in which the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig and 
the method includes factoring in the time taken to change the drill bit in determining whether or not such an action optimizes the drilling operation. 
8.  The method of claim 7 which includes changing the drill bit in dependence on a mode of drilling of the drill rig selected to optimize the drilling operation. 
 
9.  A system for controlling a drilling operation in a mine by a drill rig, the system including:-- a receiver for receiving sensed data related to the drilling operation;  a processor in communication with the receiver, the processor processing the sensed data to estimate at least one geological property of interest of a zone in which the drill rig is active;  and wherein 
the processor is configured to operate as a decision engine to optimize the drilling operation automatically by changing at least one of (a) a drill bit of a drill string of the drill rig and (b) a drill model comprising an order in which holes are to be drilled by the drill rig during the drilling operation based on the at least one geological property of interest, the processor 
further being configured to cause the drill rig to operate under the optimized drilling operation to maximize at least one metric of interest relating to the drilling operation. 
10.  The system of claim 9 in which the sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
 11.  The system of claim 9 which includes a communications link for providing the sensed data from the receiver to the processor. 
 
12.  The system of claim 9 in which the at least one geological property of interest includes strata boundaries and metrics related to substrate hardness. 
 13.  The system of claim 9 in which the processor, operating as the decision engine, is configured to optimize the drilling operation for at least one specified criterion. 
14.  The system of claim 13 in which the at least one specified criterion is selected from the group consisting of: maximizing rate of penetration of the 
drill bit or minimizing time taken to drill a hole, maximizing bit life, maximizing the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
 15.  The system of claim 9 in which the processor is configured, where the at least one drilling related parameter to be changed includes changing the 
drill bit of the drill rig, to factor in the time taken to change the drill bit in determining whether or not such an action optimizes the drilling operation. 
 
16.  Software that, when installed on a computer, causes the computer to perform the method of claim 9.


Claims 1-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,746,012.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 17/731,757 
1.  A method of controlling a drilling operation in a mine by a drill rig with a drill bit, the method including:-- sensing, by a sensor pack located on said 
drill rig, data related to the drilling operation;  processing the sensed data using a processor to estimate at least one geological property of interest of a zone in which the drill rig is active;  and based on the processed data and at least one geological property of interest, using a decision engine to determine 
automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation, 
wherein the decision engine is configured as part of the processor, and further wherein said decision engine makes said determination based on changing at least one of two drilling related parameters. 
2.  The method of claim 1, wherein said sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
3.  The method of claim 1, comprising the further step of: providing the sensed data, via a communications link, to said processor for processing the sensed data to estimate the at least one geological property of interest, the at least one geological property of interest including boundaries between strata in a 
substrate being drilled by said drill rig and metrics related to hardness of the substrate. 
4.  The method of claim 1, comprising the further step of: optimising the drilling operation in respect of at least one specified criterion. 
5.  The method of claim 4, comprising the further step of: selecting the at least one specified criterion from the group consisting of: maximising rate of penetration of the drill bit or minimising time taken to drill a hole, maximising bit life, maximising the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
6.  The method of claim 1, comprising the further step of: optimising the drilling operation by modifying operation of the drill rig directly based on one of said two drilling related parameters. 
7.  The method of claim 1, comprising the further step of: optimising the drilling operation by updating a model of the drilling operation based on the data sensed; and controlling the drill rig using the updated model. 
8.  The method of claim 1, wherein the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig, the method 
includes factoring in time taken to change the drill bit in determining whether or not such an action optimises the drilling operation. 
9.  The method of claim 8, comprising the further step of: changing the drill bit in dependence on a mode of drilling of the drill rig selected to optimise the drilling operation. 
10.  A system for controlling a drilling operation in a mine by a drill rig with a drill bit, the system including:-- a sensor pack located on said drill rig for sensing data relating to said drilling operation;  a receiver for 
receiving said sensed data;  and a processor in communication with the receiver, the processor processing the sensed data to estimate at least one 
geological property of interest of a zone in which the drill rig is active; wherein the processor is configured to operate as a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation based on the at least one geological property of interest; and wherein the decision engine makes said determination based on changing at least one of two drilling related parameters. 
11.  The system of claim 10, wherein the sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
12.  The system of claim 10, further comprising: a communications link for providing the sensed data from the receiver to the processor. 
13.  The system of claim 10, wherein the at least one geological property of interest includes boundaries between strata in a substrate being drilled by said drill rig and metrics related to hardness of the substrate. 
14.  The system of claim 10, wherein the processor, operating as the decision engine, is configured to optimise the drilling operation for at least one specified criterion. 
15.  The system of claim 10, wherein the at least one specified criterion is selected from the group consisting of: maximising rate of penetration of the 
drill bit or minimising time taken to drill a hole, maximising bit life, maximising the rate of drilling the zone by changing an order in which holes of 
a drill pattern for the zone are to be drilled, and any of combination of the foregoing. 
16.  The system of claim 10, wherein the processor is configured, where the at least one drilling related parameter to be changed includes changing the drill bit of the drill rig, to factor in time taken to change the drill bit in determining whether or not such an action optimises the drilling operation. 
17.  Software that, when installed on a computer, causes the computer to perform the method of claim 1.
US Patent No. 10,746,012

1.  A method of controlling a drilling operation of a drill rig, wherein the drill rig includes: a platform supporting a drill mast, the drill mast carrying a drill string, wherein an operative lower end of the drill string includes a replaceable drill bit;  an auto bit changer module having a plurality of receptacles, each receptacle being adapted to receive a drill bit, wherein when activated the auto bit changer module changes the replaceable drill bit on the drill string;  a controller for controlling operation of the drill rig, the controller including an operating system that includes: a 
database for storing a geological model of a bench on which a drilling operation is to be performed, a receiver, a processor in communication with said receiver, and a decision engine;  wherein the method comprises the steps of: the receiver receiving sensed data relating to the drilling operation carried out by the drill rig and sending the sensed data to the processor;  the processor processing the sensed data to estimate at least one geological property of interest of a zone of the bench in which the drill rig is active;  
the decision engine automatically optimizing the drilling operation, based on said at least one geological property of interest, by changing at least one of: (a) said replaceable drill bit at said lower end of the drill string, and (b) a drill model comprising an order in which holes are to be drilled by the drill 
rig during the drilling operation;  and the controller causing the drill rig to operate under the optimized drilling operation to maximize at least one metric of interest relating to the drilling operation. 
 2.  The method according to claim 1, wherein the auto bit changer module is configured to operate automatically under control of said controller. 
3.  The method according to claim 1, wherein the sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
 4.  The method according to claim 1, further comprising: sensing, by a sensor pack, mechanical drilling parameters as said sensed data. 
5.  The method according to claim 4, wherein said mechanical drilling parameters are selected from the group consisting of: rotation speed of the drill bit, rotation direction of the drill bit, pull down speed, pull down pressure, pull up speed, depth, air pressure, water fluid flow rate, rotation pressure, and bit pressure. 
6.  The method according to claim 1, wherein the at least one geological property of interest is selected from the group consisting of strata boundaries and metrics related to substrate hardness. 
7.  The method according to claim 1, wherein the decision engine optimizes the drilling operation in respect of at least one specified criterion. 
8.  The method according to claim 7, wherein the at least one specified criterion is selected from the group consisting of: maximizing rate of penetration of the drill bit, minimizing time taken to drill a hole, maximizing bit life, maximizing the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any combination of the foregoing. 
9.  The method of claim 1, wherein said decision engine, when optimizing the drilling operation, factors in the time taken to change the drill bit in determining whether or not changing the drill bit optimizes the drilling operation. 
10.  A drill rig comprising: a platform supporting a drill mast, the drill mast carrying a drill string, wherein an operative lower end of the drill string includes a replaceable drill bit;  an auto bit changer module having a plurality of receptacles, each receptacle being adapted to receive a drill bit, wherein when activated the auto bit changer module changes the replaceable 
drill bit on the drill string;  a controller for controlling operation of the drill rig, the controller including an operating system that includes: a database for storing a geological model of a bench on which a drilling 
operation is to be performed, a receiver for receiving sensed data relating to the drilling operation carried out by the drill rig, a processor in communication with said receiver, said processor operative to process the 
sensed data to estimate at least one geological property of interest of a zone of the bench in which the drill rig is active, and a decision engine for 
automatically optimizing the drilling operation, based on said at least one geological property of interest, by changing at least one of: (a) said 
replaceable drill bit at said lower end of the drill string, and (b) a drill model comprising an order in which holes are to be drilled by the drill rig during the drilling operation; wherein said controller causes the drill rig to operate under the optimized drilling operation to maximize at least one metric of interest relating to the drilling operation. 
 11.  The drill rig of claim 10, wherein the auto bit changer module is configured to operate automatically under control of said controller. 
12.  The drill rig of claim 10, wherein the sensed data is selected from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing. 
 13.  The drill rig of claim 10, wherein the at least one geological property of interest is selected from the group consisting of strata boundaries and metrics related to substrate hardness. 
14.  The drill rig of claim 10, wherein the decision engine optimizes the drilling operation in respect of at least one specified criterion. 
 
15.  The drill rig of claim 14, wherein the at least one specified criterion is selected from the group consisting of: maximizing rate of penetration of the drill bit, minimizing time taken to drill a hole, maximizing bit life, maximizing the rate of drilling the zone by changing an order in which holes of a drill pattern for the zone are to be drilled, and any combination of the foregoing. 
16.  The drill rig of claim 10, wherein said decision engine, when optimizing the drilling operation, factors in the time taken to change the drill bit in determining whether or not changing the drill bit optimizes the drilling operation. 
17.  The drill rig of claim 10, wherein said decision engine changes said replaceable drill bit in dependence on a mode of drilling of the drill rig selected to optimize the drilling operation. 
18.  The drill rig of claim 17, wherein the mode of drilling is one of rotary drilling and percussive drilling. 
19.  The drill rig of claim 10, further comprising: a sensor pack for providing sensed mechanical drilling parameters as said sensed data to said receiver. 
20.  The drill rig of claim 19, wherein said mechanical drilling parameters are selected from the group consisting of: rotation speed of the drill bit, rotation direction of the drill bit, pull down speed, pull down pressure, pull up speed, depth, air pressure, water fluid flow rate, rotation pressure, and bit pressure.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A method of controlling a drilling operation in a mine by a drill rig with a drill bit, [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] the method including:
sensing, by a sensor pack located on said drill rig, data related to the drilling operation; [Abstract data types. ]
processing the sensed data using a processor to estimate at least one geological property of interest of a zone in which the drill rig is active; [[Abstract idea of analyzing data.] and 
based on the processed data and at least one geological property of interest, using a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation, wherein the decision engine is configured as part of the processor, and further wherein said decision engine makes said determination based on changing at least one of two drilling related parameters. [Abstract idea of manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “drilling operation” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 is similar to claim 1 but recites a system rather than a method and the system include a processor communication with a receiver to operate as a decision engine. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 10 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 10. 
Dependent claims 2-9 and 11-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 10-12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldred et al. (US 2003/0168257 A1).
Regarding claims 1 and 10, Aldred et al. disclose a system for controlling a drilling operation in a mine by a drill rig with a drill bit (see Fig.1, para. [0032]), the system including: a sensor pack located on said drill rig for sensing data relating to said drilling operation (para. [0022]. Sensors or transducer 126); a receiver for receiving sensed data related to the drilling operation (para. [0023]); a processor in communication with the receiver, the processor processing the sensed data to estimate at least one geological property of interest of a zone in which the drill rig is active (para. [0023]-[0024]); and wherein the processor is configured to operate as a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation based on the at least one geological property of interest; and wherein the decision engine makes said determination based on changing at least one of two drilling related parameters (para. [0003], [0042], [0048], [0056], [0058]).
Regarding claims 2 and 11, Aldred et al. disclose selecting the data sensed from the group consisting of: mechanical drill data, geophysical data, geochemical data, and any combination of the foregoing (para. [0022]).
Regarding claims 4 and 14, Aldred et al. disclose optimising the drilling operation in respect of at least one specified criterion (para. [0058]).
Regarding claim 6, Aldred et al. disclose optimising the drilling operation by modifying the operation of the drill rig directly based on the data sensed (para. [0026]).
Regarding claim 7, Aldred et al. disclose optimising the drilling operation by updating a model of the drilling operation based on the data sensed and controlling the drill rig using the updated model (para. [0010]-[0011 ]).
Regarding claim 12, Aldred et al. disclose a communications link for providing the sensed data from the receiver to the processor (para. [0023]).
Regarding claim 17, Aldred et al. disclose software that, when installed on a computer, causes the computer to perform (Figs. 2-3).
Claim(s) 1-7, 10-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisler et al. (USP 6,272, 434).
Regarding claims 1 and 10, Wisler et al. disclose A system for controlling a drilling operation in a mine by a drill rig with a drill bit (column 9 lines 31-42), the system including: a sensor pack located on said drill rig for sensing data relating to said drilling operation; a receiver for receiving sensed data (column 6 lines 30-36), and a processor in communication with the receiver, the processor processing the sensed data to estimate at least one geological property of interest of a zone in which the drill rig is active (column 6 lines 46-48; column 23 lines 58-62), wherein the processor is configured to operate as a decision engine to determine automatically whether the drilling operation is able to be optimized by changing at least one drilling related parameter during the drilling operation based on the at least one geological property of interest; and wherein the decision engine makes said determination based on changing at least one of two drilling related parameters (column 8 lines 21-30, column 14 lines 8-12).
Regarding appended claims 2-7, 11-15 and 17, Wisler et al. disclose a method and system for selecting the data sensed from the group consisting of geophysical data (column 3 lines 2-8), a communication, link, to provide sensed data to a processor to estimate the at least one geological property of interest (column 2 lines 49-57), optimizing the drilling operating by modifying the operation of the drill rig directly based on the data sensed (column 24 lines,4-6), selecting the at least one specified criterion from the group consisting of maximizing rate of penetration of the drill bit or minimizing time taken to drill a hole (column 14 lines 8-13), optimizing the drilling operation by updating a model of lire drilling operation based on the data sensed and controlling the drill rig using the updated model (column 24 lines 31-36; claims 34 & 36); software that causes the computer to perform the method (implicitly disclosed throughout Wisler et al. for example: “computer programmed to..." perform the method )	
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862